DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 September 2022 has been entered.
3. Applicant's arguments and amendments to the claims have been fully considered but do not place the application in condition for allowance. All rejections not recited herein are hereby withdrawn. 
4. 	Claims 23, 25-28 and 30 are pending and have been examined herein. 
Modified Claim Rejections - 35 USC § 112(a) – Written Description
5. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23, 25-28 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
	To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04.
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997). 
The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties, ‘‘[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described." Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011).
‘‘[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69). A ‘‘representative number of species” means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). 
Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species. The "structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention. 
Herein, the claims are drawn to methods for treating a subject afflicted with a head, neck or lung cancer comprising administering an anti-PD-L1 antibody to the subject that “downregulates the copy number, level of expression, or level of activity of one or more biomarkers,” wherein the one or more biomarkers comprise soluble PD-L1 and the soluble PD-L1 consists of the amino acid sequence of SEQ ID NO: 13 or the amino acid sequence that is at least 80% identical thereto, or consists of the nucleic acid molecule consisting of the nucleotide sequence encoding the soluble PD-L1.
The claims thereby require anti-PD-L1 antibodies that increase (claims 23 and 25-27) or decrease (claims 23, 25-28 and 30) the copy number of soluble PD-L1 protein or nucleic acid encoding the soluble PD-L1 protein; anti-PD-L1 antibodies which increase or decrease the expression level of the soluble PD-L1 protein or nucleic acid encoding the soluble PD-L1 protein, and anti-PD-L1 antibodies that increase or decrease the activity of the soluble anti-PD-L1 protein or the activity of the nucleic acid encoding the soluble PD-L1 protein.
The claims do not define the anti-PD-L1 antibody in terms of any relevant structural properties.
The specification (p. 133, line 19 to p. 134, line 6) states: 
“FIG. 16 shows the results of T cell viability assays using T cells obtained from two independent donors and incubated in the presence of vehicle or either of the two short PDL1 forms (i.e., PD-L1S—Soluble 1 or PD-L1S2—Soluble 2) or media from cells engineered to make wild-type PD-L1 in which most should have been retained in the cell. Briefly, T cells were isolated from peripheral blood from healthy blood donors at the Dana-Farber Cancer Institute using the auto-MACS system….For conditions in which blocking antibodies were used, the blocking antibodies were added at 10 micrograms per ml and the following antibodies from the Freeman laboratory were utilized: anti-human PD-L1 29E.2A3 and anti-human PD-1EH12 (see, Brown et al. (2003) J. Immunol. 170:1257-1266; Rodig et al. (2003) Eur. J. Immunol. 33:3117-3126; Cai et al. (2004) Cell. Immunol. 230:89-98; Dorfman et al. (2006) Amer. J. Surg. Pathol. 30:802-810; Day et al. (2006) Nature 443:350-354). FIG. 16 shows a reduction in T cell viability by approximately 10-20% with soluble PD-L1 treatment, but further shows that this effect can be blunted by addition of anti-PD1 or anti-PDL1 antibodies.”

Thus, the specification discloses two antibodies - anti-human PD-L1 29E.2A3 and anti-human PD-1EH12, which bind to and decrease the activity of the soluble PD-L1 protein, which appears to include PD-L1S / Soluble 1 consisting of present SEQ ID NO: 13. These antibodies also appear to bind to and decrease the activity of the canonical, full length PD-L1 protein. 
The prior art also generally describes anti-PD-L1 antibodies that bind to and reduce the activity of PD-L1.
However, no antibodies are disclosed which increase the activity of the soluble PD-L1 protein.
Further, the disclosure and prior art do not describe by it’s complete structure, or any other relevant identifying characteristics, an anti-PD-L1 antibody that specifically binds to and increases or decreases the activity of the soluble PD-L1 protein consisting of SEQ ID NO: 13 (or consisting of an amino acid sequence having 80% identity thereto) but does not bind to and increase or decrease the activity of the canonical, full length PD-L1 protein, as is encompassed by the claims (see, e.g., p. 7, lines 27-31: “the method further comprises treating the subject with a therapeutic agent that specifically modulates the copy number, level of expression, or level of activity of the one or more biomarkers”).
The disclosure does not describe by its complete structure, or any other relevant identifying characteristics, an anti-PD-L1 antibody that specifically binds to and increases or decreases the activity of the nucleic acid encoding for the soluble PD-L1 protein consisting of SEQ ID NO: 13 (or consisting of an amino acid sequence having 80% identity thereto), as required by the claims.  
 The disclosure does not describe by its complete structure, or any other relevant identifying characteristics, an anti-PD-L1 antibody that decreases the copy number of the soluble PD-L1 protein consisting of SEQ ID NO: 13 (or consisting of an amino acid sequence having 80% identity thereto), or the nucleic acid encoding for the soluble PD-L1 protein consisting of SEQ ID NO: 13 (or consisting of an amino acid sequence having 80% identity thereto), as required by the claims.  
Nor does the disclosure describe by its complete structure, or any other relevant identifying characteristics, an anti-PD-L1 antibody that decreases the expression level of the soluble PD-L1 protein consisting of SEQ ID NO: 13 (or consisting of an amino acid sequence having 80% identity thereto), or the nucleic acid encoding for the soluble PD-L1 protein consisting of SEQ ID NO: 13 (or consisting of an amino acid sequence having 80% identity thereto), as required by the claims.  
Accordingly, the specification does not adequately describe in terms of its complete structure or any other relevant identifying characteristics a representative number of the anti-PD-L1 antibodies that that downregulate the copy number, expression or activity of the recited soluble PD-L1 protein or nucleic acid encoding the recited soluble PD-L1 protein and can be used to treat head, neck or lung cancer. 
A skilled artisan would recognize that the specificity of a conventional antibody is dependent upon six specific CDR sequences and different combinations of CDR sequences greatly alter antigen binding. It is well established in the prior art that even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function. Yet, the present disclosure does not describe the claimed anti-PD-L1 antibodies in terms of the amino acid sequences of the heavy and light variable regions, and particularly the CDR sequences. 
The variation encompassed by the presently claimed antibodies is large, particularly given the distinct functional effects of the antibodies. It is unclear as to what type of antibody would downregulate the copy number of a protein or nucleic acid, or alter the expression of the recited proteins or nucleic acids.  The disclosure does not provide sufficient evidence that there is a common structure shared by the diverse antibodies. The disclosure therefore does not show that Applicant was in possession of the necessary common attributes or features possessed by the members of the claimed genus of antibodies. 
The claims define the antibodies only in terms of their functional properties. However, naming of a compound in terms of its functional attributes – i.e., ability to downregulate the copy number, expression or activity of the recited soluble PD-L1 proteins or nucleic acids encoding the soluble PD-L1 proteins - is not sufficient to describe that compound. More than a statement of biological function is required to satisfy the 35 USC 112 first paragraph, written description requirement for a specific compound. 
  	As the District Court in University of Rochester v. G.D. Searle & Co., Inc. (2003 WL 759719 W.D.N.Y.) noted “In effect, then, the '850 patent claims a method that cannot be practiced until one discovers a compound that was not in the possession of, or known to, the inventors themselves. Putting the claimed method into practice awaited someone actually discovering a necessary component of the invention.”  This is similar to the current situation since the breadth of the claims comprises antibodies which the present inventors were not in the possession of, or which were not known to the inventors.  
Moreover, Cf. University of Rochester v G.D. Searle & Co., Inc., Monsanto Company, Pharmacia Corporation, and Pfizer Inc., No. 03-1304, 2004 WL 260813 (Fed. Cir. Feb. 13, 2004) held that:
“Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”
Secondly, claims 23 and 28 at vii) (and thereby each of the dependent claims) require determining the magnitude of modulation of the activity or expression of “downstream targets of the one or more biomarkers.” Neither the specification nor the claims describe what constitutes such downstream targets. There are no examples provided in the specification of such downstream targets. The disclosure does not adequately describe in terms of its complete structure or any other relevant identifying characteristics downstream targets of the soluble PD-L1 protein of SEQ ID NO: 13, or any other soluble PD-L1 protein having 80% identity thereto, or any downstream targets of the nucleic acids encoding the claimed soluble PD-L1 protein. The disclosure also does not describe any activities of the downstream targets which could be assessed as indirectly indicative of the activity of the protein or nucleic acid biomarkers. 
There is also no description of how the recited nucleic acid biomarkers per se would affect the activity or expression of downstream targets. 
Regarding the recited nucleic acid biomarkers, it is noted that the teachings in the specification indicate that the soluble PD-L1 protein consisting of SEQ ID NO: 13 is encoded for by the full length nucleic acid which also encodes for the long form PD-L1 protein (i.e., the protein having a signal sequence, transmembrane and cytoplasmic tail region). That is, while the specification discloses variants of PD-L1 that occur as a result of alternative splicing or a mutation / polymorphism, the specification indicates that soluble PD-L1 consisting of SEQ ID NO: 13 is produced by cleavage of full length PD-L1. For instance, the specification states “the soluble PD-L1 isoforms of the present invention do not contain the signal sequence as such a sequence is usually cleaved prior to secretion of the polypeptide from the cell” and “Moreover, another soluble PD-L1 isoform exists having the amino acid sequence of residues 1-227 encoded by transcript variant 1 and thereby only comprising a signal sequence, the IgV domain, and the IgC domain.” Thus, the nucleic acid encoding for the full length PD-L1 protein (“variant 1”) was disclosed in the specification. However, the specification and prior art do not teach any nucleic acids or proteins or other types of molecules that are directly or indirectly modulated (in their activity or expression level) by nucleic acids encoding the full length PD-L1 protein or the recited soluble PD-L1 protein.
In summary, the disclosure does not show that applicant was in possession of the necessary common attributes or features possessed by the members of the claimed genus of antibodies for the treatment of head, neck, or lung cancer which increase (claims 23, 35-27) and/or decrease (each of the claims) the copy number, activity or expression of the recited soluble PD-L1 protein or nucleic acid encoding the soluble PD-L1 protein, or the genus of downstream targets of both the soluble PD-L1 protein and the nucleic acids encoding the soluble PD-L1 proteins. Accordingly, the skilled artisan would not recognize that applicant was in possession of the invention as broadly claimed at the time the application was filed.
Response to Remarks:
The response states that “Applicant has amended the remaining rejected claims to more clearly recite analysis of particular soluble PD-L1 isoforms defined according to SEQ ID NO: 13 and to no longer recite biomarker protein fragments. Applicant further submits that the instant specification as filed provides numerous representative agents for analyzing the recited soluble PD-L1 isoforms (see, at least the section titled Screening Assays beginning at page 93, line 23 and working examples 1 and 2 beginning at page 130, line 8).”
These arguments and the amendments to the claims have been fully considered but do not obviate the prior rejection. It is acknowledged that the claims were amended to describe the biomarker (i.e., to recite that the biomarker is a soluble PD-L1 soluble protein that consists of the amino acid sequence of SEQ ID NO: 13 or an amino acid sequence having 80% identity thereto or a nucleic acid encoding said soluble PD-L1 protein. However, the claims now require “anti-PD-L1 antibody agents” that are administered to the subject to treat head, neck or lung cancer. The anti-PD-L1 antibody agents are not used to analyze / detect the soluble PD-L1 protein biomarker or nucleic acid encoding the soluble PD-L1 protein.   For the reasons discussed in detail above, the present disclosure does not adequately describe a representative number of the anti-PD-L1 antibodies that that downregulate the copy number, expression or activity of the recited soluble PD-L1 protein or nucleic acid encoding the recited soluble PD-L1 protein and can be used to treat head, neck or lung cancer, as required by the claims.
New Claim Rejections - 35 USC § 112(b) - Indefiniteness
6. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23, 25-28 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 23, 25-28 and 30 are indefinite over the recitation of “the sample” and “the samples” (see claims 23 and 28 at i), iii)-v)). This phrase lacks proper antecedent basis since the claim does not previously refer to a sample. It is unclear as to how the recitation of the sample in i) would further limit the claimed method of inhibiting head, neck or lung cancer.
Claims 23, 25-28 and 30 are indefinite over the recitations of in claims 23 and 28 at ii)-vii) that the copy number, expression level and activity level are assessed or detected. It is not clear as to whether the claims are intended to optionally include an active step of assessing or detecting copy number, expression and/or activity of the one or more biomarkers or the claims merely intend to indicate how the copy number, expression and/or activity could be detected. In the former instance, the claims should be amended to recite active process steps (i.e., “assessing the copy number by performing…),” rather than the passive steps of “is assessed” and “is detected.” See Ex parte Erlich 3 USPQ2d, 1011 (BPAI 1986):  “Method claims need not recite all operating details but should at least recite positive, active steps so that claim will set out and circumscribe particular area with reasonable degree of precision and particularity and make clear what subject matter claims encompass, as well as make clear subject matter from which others would be precluded.” Further, if the claims intend to include an active step of assessing or detecting copy number, expression or activity of the biomarkers, it is not clear as to whether this step is performed prior to or after, or both, the contacting / administering step.
Additionally, claims 23, 25-28 and 30 are indefinite over the recitations of in claims 23 and 28 at ii) that the copy number is assessed because the claims do not specify what copy number is assessed – i.e., the copy number of the one or more biomarkers or another undefined nucleic acid.
Claims 23, 25-28 and 30 are indefinite over the recitations of in claims 23 and 28 at vii) of “downstream targets of the one or more biomarkers.” Neither the specification nor the claims define what constitutes a downstream target of the protein or nucleic acid biomarkers and it is unclear as to what constitutes the scope of the downstream targets of the protein and nucleic acid biomarkers. Accordingly, the metes and bounds of the claimed subject matter are not clear.
Claims 23, 25-28 and 30 are indefinite over the recitation of “preferably” (see claim 23 and 28 at vi) and x).  The phrase "preferably" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
7. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23, 25-28 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brahmer et al (NEJM. 02 June 2012. 366: 2455-65).
Brahmer et al teaches a method comprising administering in vivo (i.e., contacting a cell in vivo) with an anti-PD-L1 antibody to treat / inhibit non-small lung cancer (see, e.g., abstract and p. 2456, col. 2 to p. 2457, col. 1). In the method of Brahmer, the BMS-936559 antibody was administered to patients having non-small cell lung cancer (p. 2456, col. 1). Brahmer states “MS-936559 is a high-affinity, fully human, PD-L1–specific, IgG4 (S228P) monoclonal antibody that inhibits the binding of PD-L1 to both PD-1 and CD80“ (p. 2456, col. 1). Accordingly, the anti-PD-L1 antibody used in the treatment method of Brahmer downregulates PD-L1 activity (see also p. 2457, col. 2). In the absence of evidence to the contrary and in the absence of any structural features recited in the claims regarding the anti-PD-L1 antibody, the anti-PD-L1 antibody of Brahmer is considered to have the property of downregulating the activity of a soluble PD-L1 protein consisting of SEQ ID NO: 13 or the amino acid sequence having at least 80% identity thereto.  
Regarding the limitations in i)-x) of the claims, these elements / steps are optional and thereby not required by the claims.
Regarding claims 27 and 30, Brahmer teaches that 95% of the small-lung cancer patients had been previously treated with a platinum-based chemotherapy and 41% had been treated with a tyrosine kinase inhibitor (p. 2458, col. 1). Thus, the method of Brahmer is one which further comprises administering to the patient / contacting the cell (in vivo) with an additional agent that inhibits lung cancer. Note that claims 27 and 30 do not specify the time at which the additional agent is administered.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634